Title: To Thomas Jefferson from George Hammond, 29 December 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 29th. December, 1793

I have had the honor of receiving your letter of the 26th curt., communicating to me the President’s refusal to give any order for ascertaining the degree of Injury, sustained by the Sloop Hope of Antigua, in consequence of her capture by the privateer le Citoyen Genet.
Having never entertained a doubt that this particular vessel, from the circumstances under which she was taken, would have been included in the number of those, entitled to compensation for damages resulting from waste, spoliation or detention, the present determination of the President has naturally excited in me considerable concern.
My confidence on this subject was founded on the following reasons. I have always imagined that the resolution of the federal government to restore vessels, captured by the privateers, fitted out in the United States, or (in some instances) to grant compensation for them, was dictated not more by a sense, of the necessity of avenging the insult offered to its sovereignty, and of repressing such practices in its citizens, than by the desire of affording retribution to the individuals, who might suffer
 injury, from the unauthorized depredations of American citizens, and from means of annoyance originally created in, and issuing from, American ports. Considering the latter part of this position to be as just as the former, I also concluded that, as this government preferred the prohibition of future asylum and the restitution of, or compensation for, any prizes they might make, to the suppression of these privateers, whilst, on their first return to its ports, they were in its power, it intended likewise to comprehend in the restitution of or compensation for the vessel, an indemnification for other damages arising from the capture. I deemed myself farther justified in forming this conclusion by the single passage upon this point in your letter of the 5th. of September, wherein you specify the mode to be pursued for ascertaining the amount of “losses by detention, waste or spoliation, sustained by vessels, taken between the dates of June 9th. and August 7th.” Though you advert to vessels in this predicament only, yet as you assign no reason for this distinction, I did not infer from your silence, as to all future cases, that no compensation would be granted for waste or spoliation suffered by any vessels, that might be taken after that date, and restored to their owners. Had you stated at that time (the 5th. of September) as you have asserted in your letter of the 26th. of December, that no retribution would be allowed for waste or spoliation, except it should be proved that they resulted, from any unnecessary delay or other default on the part of the Government in restoring the vessel, and upon no other ground whatsoever, I should certainly not have applied to you for redress in the present instance, but however I might have lamented the decision should have waited until I could have received instructions from my court upon the subject.
To the principle now established in your letter of the 26th. curt. the case of the sloop Hope is certainly not applicable; for I most readily admit that no unnecessary delay in effecting her restitution occurred on the part of the government. At the same time, you will permit me, Sir, to observe, that waste and spoliation of every material of a vessel (the hull indeed alone excepted) can be committed to as great an extent in the space of a few hours as of any longer period: And that the Sloop Hope actually suffered very considerable waste and spoliation, previously to her restitution, is fully evinced by the authentic documents, which I have the honor of inclosing.
It is not my intention to urge farther this particular case for the present: But whatever may be the ultimate decision upon it, I cannot but indulge the hope that, in all future cases of a similar nature, this government may be induced to adopt the more comprehensive principle I had attributed to it—viz., to grant a compensation for all damages, from waste, spoliation or detention, that may occur to prizes made by proscribed
 privateers. The danger to be apprehended from these last mentioned vessels still continues to exist to a very alarming degree: Since notwithstanding the repeated assurances I have received from the federal government, of its determination to exclude those privateers from any future asylum in its ports, and the sincerity of its desire to enforce this determination, I have reason to infer that in other quarters, means have been successfully devised, either to elude its vigilance, or to render nugatory its injunctions. My inference arises from the information I have received—that the privateer le Citoyen Genêt, fitted out at Charleston, was on the 21st. of August, permitted to return to the port of Philadelphia for the second time, to remain there some days, and then to proceed to sea, for the purpose of commencing new depredations, which, as it appears from the public prints, she is now prosecuting in the adjacent seas—that le petit Democrat and la Carmagnole, both fitted out in the Delaware, were permitted to enter the port of New-York and to continue therein unmolested, during a great part of the months of August, September and October last—that the latter vessel is still in that port—and that the former, having sailed from thence, in company with the French fleet under the command of Admiral Sercey, and having separated from it at Sea, proceeded first to Boston, and afterwards returned for a second time to New-York, wherein she at present remains.
I have thought it my duty to state these last mentioned particulars, in the manner, in which they have been communicated to me, but if my information has been erroneous, it will afford me the sincerest satisfaction to have my error corrected. I have the honor to be with sentiments of great respect, Sir, Your most obedient humble Servant

Geo. Hammond

